PER CURIAM.
Affirmed. See Dowe v. State, 39 So.3d 407, 411 (Fla. 4th DCA 2010) (“[W]e find that the trial court’s use of the erroneous manslaughter instruction was not fundamental error because the instruction gave the jury two options on the crime’s second element: either that the defendant ‘intentionally caused the death’ of the victim, or that the death of the victim ‘was caused by the culpable negligence’ of the defendant.”); Singh v. State, 36 So.3d 848, 849-51 (Fla. 4th DCA 2010) (same).
STEVENSON, GROSS and TAYLOR, JJ., concur.